— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered February 22, 1984, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends that various comments made by the prosecutor during summation mandate reversal. While some of the prosecutor’s comments were better left unsaid, the bulk of the comments claimed as error upon appeal were not objected to at trial. In any event, the prosecutor’s comments were a response to comments made by defense counsel during his summation (see, People v Williams, 46 NY2d 1070; People v Marks, 6 NY2d 67, cert denied 362 US 912; People v Jalah, 107 AD2d 762). The prosecutor’s summation cannot be said to have deprived the defendant of a fair trial. We have considered all the other claims raised by the defendant, and find them to be without merit. Mollen, P. J., Lazer, Kunzeman and Kooper, JJ., concur.